                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

JERRY LEVI REITMIRE,                          )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )          Case No. CIV-18-1035-G
                                              )
UNITED STATES,                                )
                                              )
       Defendant.                             )

                                         ORDER

       Plaintiff initiated this action on October 22, 2018. See Comp. (Doc. No. 1). On

February 1, 2019, the Court dismissed the Complaint for failure to comply with the

pleading requirements of the Federal Rules of Civil Procedure and granted Plaintiff 21 days

to file an amended complaint. See Order (Doc. No. 13). On February 13, 2019, the Court

granted Plaintiff’s motion to extend that deadline, ordering Plaintiff to file an amended

complaint “no later than April 1, 2019.” Order (Doc. No. 15) at 1. Plaintiff failed to file

an amended complaint by the extended deadline and has not sought an extension of time

to do so.

       Accordingly, the Court finds that this action should be dismissed without prejudice

to refiling under Rule 41(b) of the Federal Rules of Civil Procedure for failure to prosecute

and failure to comply with the Court’s February 13th order. See Olsen v. Mapes, 333 F.3d

1199, 1204 n. 3 (10th Cir. 2003) (acknowledging a district court’s authority under Fed. R.

Civ. P. 41(b) to dismiss a case sua sponte for failure to prosecute or failure to comply with

court orders). A separate judgment shall be entered.
IT IS SO ORDERED this 25th day of April, 2019.




                                  2
